Title: To James Madison from Isaac Cox Barnet, 1 May 1803 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


1 May 1803, Antwerp. Refers to his last letters of 12 to 18 Mar. “I was honoured on the 18th. Ulto., with your letter of the 3d. March [not found] with my commission as confirmed by the Senate, which, as events have turned, I hope fixes me here and may be a means of satisfying the wishes of my friend Mr. John Mitchell lately appointed by our Envoys to the Commercial Agency at Havre.” Is forwarding the new bond to General Muhlenberg for the sureties’ signatures with a request that it be transmitted to the State Department. “Inclosed I … transmit some Documents relative to embezzlement & theft on board the ship Philadelphia by which it appears, that John Jackson & Gustavus Peters, the two mates, are the delinquents, and that they fled before I could have them secured.” Also encloses a copy of a letter from Skipwith. Would be “much gratified” at receiving JM’s instructions for his “government” in such cases and at knowing “what charge, if any, is to be made for Drawing up and Copying in the Register so lengthy Interrogatories.” Since the consular convention has expired, asks if his surety is competent to the duties therein specified. “Whether I have a right to go on board Vessels of the UStates in the Ports of my District, to examine witnesses in cases of assault & battery and what measures I can take to prevent this practice with some Masters & officers in the Merchants-Service, Severely beating and otherwise ill-treating Sailors, and discharging them unjustly—these points I have found myself at a loss to be governed in; and to claim the interference of the Municipal laws would often be, to retard the business of american Merchants, and sometimes subject the delinquents to severer punishment than the laws & juries of the United states would adjudge.
“I must likewise beg your attention to the inclosed copy of my last letter to … Mr Livingston—(which being pressed for time I am constrained to send in this state) it is on the subject of a vessel lately arrived, whose case is therein fully explained. The Minerva of Wilmington, N. Ca. Captn. Ford therein alluded to, is a Small Brig which he Says belongs to himslf. but which, from his reluctance & neglect in calling on me, and having only a Sea-Letter granted at Norfolk in August last, and no Bill of Sale, nor proof of the property being vested in him … left a doubt whether the Vessel was american property or not. Mr. Livingston in answer to my Statement of her case of the 4 april says (under date of the 18th. Ulto.) ‘So critical is the State of things here at this Moment, that I have had no leisure to reply to your letter nor even now to consider it fully. I think under present circumstances it would be most prudent not to refuse your protection to this ship as american, the law not having prescribed the rule by which the property is to be ascertained. As to the question of ton[n]age it is altogether a municipal regulation and the application must be made to the proper officers for relaxation of the law. I do not see it one which, as minister I ought to interfere. The tonnage designated in the laws of france certainly means tonnage according to french measurement … and it is the business of Merchants to acquaint themselves with the difference. But what excuse can be offered by an Amn. when his vessel even falls Short of the proper Tonnage by the American admeasurement? (92.) What have the french Government to do with the British Tonnage as applied to an Amn. Ship?’ (being 112 Tons). This Vessel measures but 86 french.
“Opinions here are daily fluctuating as to peace or War.” On 28 Apr. he received a 21 Mar. Philadelphia newspaper with Pichon’s 11 Mar. letter and transmitted it to Livingston and Monroe at Paris. Apologizes for inaccuracies but is hurried as “it was not expected these vessels would Sail today.” Lists ten American vessels now in port. The Minerva, which arrived 24 Mar. from Liverpool, was seized for being under the proper weight to import tobacco. Great preparations are being made to receive Napoleon. A triumphal arch is being built in the principal street, and merchants are excluded from the exchange while it is being painted. The time of the visit is uncertain; if war ensues it may not take place. “Several expedients have been resorted to for the raising funds for the intended fête, and the necessary complement not yet raised—this fact fully justifies the statement I had the honor of making in one of my former, Sir, concerning the Antwerpers.”
 

   
   RC and first enclosure (DNA: RG 59, CD, Antwerp, vol. 1); second and third enclosures (DNA: RG 59, CD, Paris, vol. 1). RC 4 pp. Docketed by Wagner as received 29 June. For first enclosure, see n. 2; for second and third enclosures (docketed by Wagner as received in Barnet’s 1 May dispatch), see nn. 3 and 4. Barnet also wrote JM on 2 May 1803 (DNA: RG 59, CD, Antwerp, vol. 1), enclosing a copy of his 1 May 1803 letter sent by the Betsey, adding that he had sent the documents by that ship because “she sails fastest and the same testimony may [be] had from the crew of this Ship if necessary” (1 p.; docketed by Wagner as received 14 June).



   
   Barnet’s 16 Mar. 1803 letter to JM includes a postscript of 18 Mar.



   
   Barnet enclosed twenty-seven pages of material dealing with the embezzlement and sale of four bags of pepper from the cargo of the Philadelphia as well as the concealment of four bags of coffee and two bags of sugar with the apparent intent to sell. Included were Capt. Bernard Rozer’s statements describing the incident, Barnet’s judgment, the confessions of the perpetrators, and interrogatories taken by Barnet and his secretary, James Robertson, from several crew members.



   
   Barnet enclosed a copy of Fulwar Skipwith’s 23 Apr. 1803 letter to him (2 pp.), in which Skipwith acknowledged receipt of Barnet’s letters of 16 and 18 Apr. 1803 and stated that he had delivered the letter enclosed in the former to Monroe, “but he will not be able to read it, & still less to answer it for some days being extremely ill in bed, with as violent an attack of the Rumatism as I ever witnessed.” Skipwith commented that Barnet’s having received his commission to Antwerp did not preclude his receiving the appointment at Le Havre, advised Barnet to forward all documents regarding the robbery on board the Philadelphia to the State Department, and promised to send Barnet a copy of the latest congressional act regarding consuls should he receive it.



   
   Barnet enclosed a copy of his letter to Livingston, 28 Apr. 1803 (2 pp.), requesting advice with regard to the Mac, owned and captained by John Bryant, which “arrived this morning from London declared from Embden.” Although he had certified the ship as American based on Livingston’s letter of 18 Apr. 1803, Barnet wrote, he had doubts about the certification, “this vessel having nothing else than a Bill of Sale, and the Master, a certificate of Citizenship,” and he suspected that Bryant was engaging in contraband trade. “Should a War break out,” he added, “such cases would become Still more delicate for me to decide upon.” Filed with the RC (DNA: RG 59, CD, Antwerp, vol. 1) are copies of two other letters from Barnet to Livingston. In his letter of 4 Apr. 1803 (7 pp.), Barnet discussed the possibility of employing U.S. consuls as interpreters and agents for U.S. ships, thus saving captains brokerage fees, which were high at some ports, and he described the case of the Minerva, detailing his fears of irregularities in the ownership of the vessel and his difficulties with Capt. Gabriel Ford. In his 27 Apr. 1803 letter to Livingston (4 pp.), Barnet acknowledged receipt of Livingston’s 18 Apr. 1803 letter and described Ford’s further actions and his own agreement to handle the case. He asked Livingston to place Flushing under the Antwerp agency, since U.S. consulates in France and the Netherlands were under the minister’s supervision. Also filed with the RC are copies of a declaration regarding the Minerva and a letter to Ford’s consignee asking for particulars on an earlier case.



   
   A full transcription of this document has been added to the digital edition.

